DETAILED ACTION

Allowable Subject Matter/Statement of Reasons for Allowance
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art teaches or suggests, alone or in combination, a method of manufacturing a display device containing all limitations of the claims, specifically including but not limited to “irradiating a third laser beam in the first direction at the first area and the second area along a third cutting line of the first area and the second area, wherein the first laser beam has an intensity greater than an intensity of the second laser beam and an intensity of the third laser beam, wherein the intensity of the second laser beam is greater than the intensity of the third laser beam, and wherein the second cutting line overlaps with at least a part of the first cutting line and at least a part of the third cutting line at the first area” of Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Han et al. (US Patent Application Publication No. 2018/0151644) teaches multiple laser irradiations of a display substrate – see Figure 3 and associated text and Figure 19, but does not teach the third laser irradiation step or associated intensity required by the claim.
Sung et al. (US Patent Application Publication No. 2017/0358772) teaches multiple laser irradiation steps to cut a display substrate – see Figures 1 and 20, but does not teach the third laser irradiation step or associated intensity required by the claim.
Namkung et al. (US Patent Application Publication No. 2015/0146386) teaches multiple laser irradiation steps to cut a display substrate – see Figure 8, but does not teach the third laser irradiation step intensity relationship required by the claim.
Prushinskiy et al. (US Patent Application Publication No. 2013/0169515) teaches multiple laser irradiation steps to cut a display substrate – see Figure 16, but does not teach the third laser irradiation step or associated intensity required by the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W TORNOW whose telephone number is (571)270-7534.  The examiner can normally be reached on M-Th 6:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


MARK W. TORNOW
Primary Examiner
Art Unit 2891


/MARK W TORNOW/Primary Examiner, Art Unit 2891